DETAILED OFFICE ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Applicant’s amendment filed 12 May 2022 is acknowledged and entered.  Following the amendment, claim 17 is amended, and the new claims 24 and 25 are added.    
Currently, claims 1-10, 12-15, 17, 18 and 21-25 are pending, and claims 5, 17, 18 and 21-25 are under consideration. Claims 1-4, 6-10 and 12-15 remain withdrawn from further consideration as being drawn to a non-elected invention. 

Withdrawal of Objections and Rejections:
The rejection of claim 17 under 35 U.S.C. 112(d) is withdrawn in view of applicant’s amendment.

Formal Matters:
Claims 
Applicant is advised that should claim 5 be found allowable, claims 17 and 24 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof.  Claims 17 and 24, dependent from claim 5, recite “wherein the method is for selecting an antibody …”, which represents a purpose or intended use if an antibody is identified, and does not represent an active method step.  Therefore, such a limitation does not alter or further limit the method of claim 5.  When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Rejections under 35 U.S.C. §112:
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 5, 17, 18 and 21-23 remain rejected, and the new claims 24 and 25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention, for the reasons of record set forth in the previous Office Action mailed on 2/15/2022, at pages 3-4.
Claim 5 remains indefinite for the reasons of record, which are further explained below where applicants argument is addressed.  
Claim 17 remains indefinite for the reasons of record.  The amended claim 17 recites “the method is for13390051us -5- selecting an antibody for treating bone destruction associated with destructive rheumatoid arthritis”, which is confusing because it is unclear how “selecting an antibody for treating bone destruction associated with destructive RA” differs from “selecting an antibody for treating or reducing bone destruction associated with a chronic autoimmune or inflammatory disease” recited in claim 5, from which claim 17 is dependent; i.e., how does the selected anti-IL-17A antibody in claim 17 differ from the selected anti-IL-17A antibody in claim 5?  The metes and bounds of the claim, therefore, cannot be determined.
Claim 23 remains indefinite for the recitation “from an individual,” in line 2 because it is unclear what individual it is meant here.  The following is suggested: “from the individual”.
Claim 24 is indefinite for the recitation “an associated cardiovascular disease” in line 4 because it is unclear what it is meant.  The claim is further indefinite …
The remaining claims are included in this rejection because they are dependent from the specifically mentioned claims without resolving the indefiniteness issue belonging thereto.

Applicants argument filed on 12 May 2022 has been fully considered, but is not deemed persuasive for the reasons below.  
At pages 9-10 of the response, with respect to claim 5, the applicant argues (points (i) and (ii)), citing references, that the expression "chronic auto-immune or inflammatory disease" refers to a known category of disorders in the Art (see the Guma reference); the term "destructive", in contrast to "non-destructive", is itself recognized in the domain; and "autoimmune diseases are generally characterized by the triggering of an immune reaction, which results in an inflammatory reaction, against substances and/or tissues normally present in the individual. They are often, but not systematically, revealed by the detection of autoantibodies directed against "self" antigens" (the specification); and that overall, it is clear that the type and extent tissue destruction which may ultimately occur will depend also on the type of auto-immune or inflammatory disease; and while RA and the like (e.g. inflammatory destructive arthritis in general) are particularly considered herein, as it is heavily associated with bone destruction, claim 5 is directed to the situation where tissue destruction will occur, which can be categorized in the Art either based on general biomarkers or direct clinical investigation. 
This argument is not persuasive because it is confusing, and is unclear what applicant is trying to argue.  While applicant argues that claim 5 is directed to the situation where tissue destruction will occur (which is irrelevant here), claim 5 recites a method step of “a) determining the level … in a biological sample from an individual suffering from a non- destructive chronic autoimmune or inflammatory disease”; and it is the term “a non- destructive chronic autoimmune or inflammatory disease” that renders the claim indefinite.  The issue here is not whether the terms of "chronic auto-immune or inflammatory disease", "destructive", "non-destructive", and "autoimmune diseases” are individually understandable or art-recognized, or whether RA is heavily associated with bone destruction, or whether a selected anti-IL-17A antibody can be used to treat destructive RA; rather, the issue is, when these words are combined, the term “a non-destructive chronic autoimmune or inflammatory disease” is confusing and indefinite, and is not art-recognized; and the specification does not even use such a term, let alone defines it.  The metes and bounds of the claim, therefore, cannot be determined.  

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Written Description/New Matter 
Claims 5, 17, 18 and 23 remain rejected, and the new claims 24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention, for the reasons of record set forth in the previous Office Action mailed on 2/15/2022, at page 5.
Applicants argument filed on 12 May 2022 has been fully considered, but is not deemed persuasive for the reasons below.  
At page 11 of the response, with respect to claim 5, the applicant argues that basis for the recitation of a "biological sample from an individual suffering from a non-destructive chronic autoimmune or inflammatory disease" can be found in the specification as filed, for example in page 11 lines 1-10 and in combination with page 6, lines 20-24, which respectively provide literal support for the claim, and a rational in the form of a "negative relationship" between the presence of anti-IL-17 autoantibodies and, specifically, the bone destruction phenomenon. 
This argument is not persuasive because the support as pointed out by applicants does not seem to support said limitation in claim 5: in page 11 lines 1-10 of the specification as originally filed, it states - 
“b) comparing the level of autoantibody and/or of complex determined in step a) with a reference value, said comparison being indicative of destructive or non-destructive rheumatoid arthritis (RA) in said individual. 
According to a third embodiment, the invention relates to an isolated anti-IL-17 antibody, for the treatment or prevention (i) of destructive rheumatoid arthritis and/or (ii) of non-destructive rheumatoid arthritis and/or (iii) of rheumatoid arthritis in an individual producing anti-lL-17 autoantibodies and/or (iv) of rheumatoid arthritis in an individual not producing anti-IL-17 autoantibodies, and/or (v) of bone destruction regarding any one of groups (i) to (iv). 
According to a fourth embodiment, the invention relates to an isolated human”.

On page 6, lines 20-24 of the specification as originally filed, it states - 
“numerous targets cells, each target cell type being specialized in the production and secretion of one or more cytokines or chemokines. 
The present invention relates most particularly to IL-17A, but may also be applied to other members of the family: IL-17B, IL-17C, IL-17D, IL-17E and in particular IL-17F which exhibits the highest degree of sequence identity with IL-17A. By analogy,”.
 
	According to the above teachings in the specification as filed, it is unclear as to how such teachings would support, in any way, the limitation of “an individual suffering from a non-destructive chronic autoimmune or inflammatory disease".  All that is mentioned on page 11 of the specification is about RA; and the teachings on page 6 is not even so relevant to the limitation.  
This is a new matter rejection.  

Conclusion:
No claim is allowed.


Advisory Information:	
		Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
			A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

		Any inquiry concerning this communication should be directed to Examiner DONG JIANG whose telephone number is 571-272-0872.  The examiner can normally be reached on Monday - Friday from 9:30 AM to 7:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Vanessa Ford, can be reached on 571-272-0857.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/DONG JIANG/
Primary Examiner, Art Unit 1646
7/2/22